Case 4:19-cv-00624-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 11/18/19 Page 1 of 6



                                      o        r
                                                   jilrilrililil{lilllilililuil[lturuiil{Iilrilil      o
                                                                                                                 #T*r%*b
                        IN THE DISTRTCT COURT IN A}[D FOR TULSA COUNTY OCT 1 1                                                          2OI9
                                      STATE OF OKLAHOMA

     ANTHONY CLARENCE DESMET,                                                      )
                                                                                                                 mE%ltl1tt$gffi
     individually,                                                                 )




     vs.
                               Plaintiff,
                                                                                h;Pe0 19-04004
                                                                                   )
                                                                                   )
     CSAA INSURANCE EXCHANGE and CSAA                                              )                            Linda Morrissey
     GENERAL INSURANCE COMPANY dlbla                                               )
     AAA INSURANCE COMPANY,                                                        )
                                                                                   )
                               Defendants.                                         )

                                                                PETITION

              Plaintiff, Anthony Clarence DeSmet, by and through his attomey of record, for his cause

     of action against Defendants CSAA Insurance Exchange and CSAA                                               General Insurance

     Company, dibla       AAA Insurance Company, alleges                               and states as follows:

                                            JURISDICTION AND VENI]E

              L         Plaintiff Anthony Clarence DeSmet ("Plaintiff') is a resident of Tulsa County,

     State   of Oklahoma.

              2.        CSAA Insurance Exchange is an unincorporated association that is owned by its

     policy holders, some of which reside in Oklahoma. CSAA Insurance Exchange, through itself or

     its subsidiaries, offers auto insurance throughout the United States, including Oklahoma. Plaiatiff
                                                                                                                                          r.":)
                                                                                                                           <i?
     is an '.AAA Select" member, with a member number of 438176-910400082-07                                               -c,
                                                                                                                           c)
                                                                                                                           c")           ..,
              J         As an unincorporated association, CSAA Insurance Exchange is deeme{-1o gd
                                                                                                                                                  "
     citizen of each state in which its members or subscribers reside, CSAA Insurance Exclpnse,bas

     members       or   subscribers   in   Oklahoma, and CSAA General Irsurance Company                                 d/g
                                                                                                                         ="l
                                                                                                                             4?A
                                                                                                                          O-            :..t

     Insurance Company (collectively,        "rL{,A") operate and are part of                       a reciprocal insurance exchange,


                                                                                                                                                  EXHIBIT
                                                                                                                                  Ito
                                                                                                                                 o
                                                                                                                                 od
Case 4:19-cv-00624-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 11/18/19 Page 2 of 6



                                  o                                            o

                                                         a regime        of control   such that   all of their
    wherein they pool and partner their businesses under

    subsidiaries and affiliated companies can be held
                                                      liable for bad faith and breach of contract.


            4.       The events that give rise to this laWsuit occurred
                                                                        in Tulsa Qounty' State of

    Oklahoma.

            5,       Tulsa county is the proper venue pursuant to   orLa. Sr'tr' tit'   12, $$ 137' 187'


                                          FACTUAL BACKGRPUNI)
                                                                            was injured in                  an
            6,       On March 5, 2018, in Broken Arrow' oklahoma, Plaintiff

     automobile co[ision that was proximately caused
                                                     by           wiliam       Donald Akehurst's negligent

     operation of a vehicle
                                                                                  suffered bodily injuries,
             7.      As a direct and proximate result of the collision, Plaintiff

     pain and suffering and other personal injuries and loss
                                                             of value of his properly'

             g. At the time of the collision, Plaintiff          was insured for uninsured/underinsured

                                                           by AAA, policy number OKSS104088747
     motorist coverage under a policy of insurance written

     ("Policy").

              g,Atthetimeofthecollision,thesubjectinsurancepolicywasinfullforceandall

     premiums were timelY Paid.
                                                                              insurer' ArqA'
              10.        Plaintiff promptly submitted his UM/UIM claim to his

              ll.Plaintiffsubmittedmedicalrecordsregardingpastandfuturemedicaltreatment

      and loss of income and additional expenses to     AAA'
                                                                                      Plaintiffs claim and
               Iz.        Arq,{ failed to promptly and fairly investigate or evaluate
                                                                                                      As
                                       limits of his Policy for which he has paid premiums to obtain'
                                                                                                                 a
      refused to pay Plaintiff the

                                                             medical treatment, which is likely to include
      result, plaintiff has been unable to receive necessary

      surgery to remove the rods and pedicle screws
                                                    in     Plaintiff s back.




       300-95941227172                                    2
Case 4:19-cv-00624-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 11/18/19 Page 3 of 6



                                  o                                              o

              13.       As a result of the collision on March 5, 2018, Plaintiff sustained severe and

    permanent bodily injuries, and has incuned expenses               for medical treatment, loss of   revenue'


    increased expenses, general and special damages which greatly exceed $75,000.00.

              14.       Prior to this collision, Plaintiff was in good health with a normal life expectancy,

     but as a direct and proximate result of William Donald Akehurst's, actions, Plaintiff                  has


     sustained ascertainable damages, including general and special damages for which he is entitled

     to recover benefits pursuant to the Policy.

              15.       Plaintiffdid not cause or contribute to the collision in any way whatsoever'

              16.       William Donald Akehurst was underinsured at the time of the collision and was

     operating an "uninsured motor vehicle" as that term is defined in Oru,e. Sre,r.          tit.36, $ 3636(C)

     (,,For the purposes of this coverage the term 'uninswed motor vehicle' shall also include an

     insured motor vehicle, the liability limits of which are less than the amount of the claim of the

     person or persons making such claim, regardless of the amount of coverage of either of the parties

     in relation to each other,").

               17.      William Donald Akehurst was negligent in failing to operate his vehicle in             a


     reasonable and prudent manner.

              18.       William Donald Akehurst was negligent per se'

              19.       Pursuant to the provisions of Oru.A. SrAr. tit. 12, g 3226(8)(2), Plaintiff submits this

     preliminary computation of damages sought in this lawsuit. As this is an action for injuries suffered

     by an adult, Plaintiff advises that all damages recoverable by law are sought, including those listed

     in the Oklahoma Uniform Jury Instructions (Civil) ("OUJI"), Instruction Nos' 22.4 (Bad Faith-

     Damages) and 4.1 (Personal Injuries-Adults). Under lnstruction No. 4.1(K), Plaintiff s medical bills

      incurred to date are in excess of    $ 16 I   ,000, and Plaintiff has lost over $26,000 in income, based on




      300-95941227172                                          J
Case 4:19-cv-00624-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 11/18/19 Page 4 of 6



                                         o                                                o

     increased expenses for work Plaintiff can no longer perform. In addition, Plaintiff               will continue to

     incur loss of income and significant future medical treatment which is likely to include surgery to

     remove the rods and pedicle screws surgically implanted into                      Plaintiffs back. Other than the

     amounts Plaintiff has specifically identified, and which are capable of being ascertained to some

     degree of certainty, Plaintiff is unable to guess or speculate as to what amount of damages a juy

     might award, Plaintiffs damages include all the elements for the jury to consider pursuant to OUJI

     Instruction No.    4.   I include   the following:

                       a.        Plaintiff s physical pain and sufflering, past and future;

                       b.        Plaintiff   s mental pain and suffering, past and future;


                       c.        Plaintifls   age;

                       d.        Plaintiffls physical condition immediately before and after the
                                 accident;

                       e.        The nature and extent of PlaintifPs injuries;

                       f.        Whether the injuries are permanent;

                       g.        The physical impairment;

                       h.        The disfigurement;

                       i.        Loss of [earning/time];

                       j.        Impairment of eaming capacity; and

                       k.        The reasonable expenses of the necessary medical care, treatment
                                 and services past and future.

                                          COUNT I: BREACH OF'CONTRACT

             20.        Plaintifffully incorporates into this paragraph          each and every allegation contained   in

     the preceding paragraphs of this Petition as         if   each were fi.rlly set forth herein.




     300-9s941227172                                               4
Case 4:19-cv-00624-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 11/18/19 Page 5 of 6


                                  o                                                  o
                 21. Plaintiff entered into a              contract    of   insurance    with AAA to       provide

      uninsured/underinsured motorists coverage.

                 22.   As an insured, Plaintiff is entitled to timely.payment of policy benefits including,

      but not limited to, uninsuredTunderinsured motorist coverage.

                 23,   Plaintiff has properly complied with the terms of the AAA insurance policy              and

     has   fully cooperated with AAA.

              24.      AAA   has breached its contract       with Plaintiff by failing to properly investigate or

      evaluate    Plaintiffs claim, and by failing to timely pay the benefits he requested under                his

     uninsured/underinsured motorist coverage.

              25.      As a result of AAA's breach of contract and other wrongful conduct, Plaintiffhas

     sustained financial losses, mental and emotional distress, and has been damaged in an amount in

     excess   of Seventy-Five Thousand Dollars ($75,000.00), exclusive of aftomeys' fees, costs and

     interest.

           COUNT       III: BREACH OF THE D.U-JY OF. GOO.D FAITH AND FAIR DEALING
              26.      Plaintifffully incorporates into this paragraph       each and every allegation contained in

     the preceding paragraphs of this Petition as     if   each were   fully set forth herein.

              27,      AAA   has acted in bad faith by refusing to pay          Plaintiff s uninsured/underinsured

     motorist coverage when there is no justifiable reason to withhold the benefits.

              28.      AAA   has acted in bad faith by untimely paying uninsured/underinsured benefits

     when there was no justifiable reason to withhold benefits.

              29.      AAA   has a duty to deal   fairly and in good faith with Plaintiff.




     300-9594t227t72                                          5
Case 4:19-cv-00624-CVE-JFJ Document 2-2 Filed in USDC ND/OK on 11/18/19 Page 6 of 6


                                  o                                                 O

              30.      AAA unreasonably failed to deal fairly with its own insured, breaching its duty to

     deal fairly by failing to timely, properly, fully and reasonably investigate the facts of the

     collision and reasonably evaluate 4nd pay Plaintiff s claim.

              31.      As a result of AAA's failure to deal fairly and in good faith, Plaintiff suffered

     damages, including but not limited to mental anguish and emotional distress.

              32,      The actions   of AAA dwing the handling of PlaintifPs claim            demonshates   it

     intentionally, and with malice, breached its duty to deal fairly and in good faith. The actions of

     AAA were intentional, malicious, and       consistent    with the overall collective corporate goal of

     increasing profits through the systematic reduction or avoidance of claims, Plaintif{ therefore, seeks

     punitive damages in an amount in excess of Seventy-Five Thousand Dollars ($75,000.00).

             WHEREFORE, Plaintiff prays for judgment against each Defendant individually in an

     amount    in excess of    $75,000.00;   for   compensatory and punitive damages, together with

     attorneys' fees, pre-judgment and post-judgment interest, costs of this action, and for such other

     relief as the Court may deem just and proper.




                                                     Respectfu     lly submitted,

                                                     WILBURN, MASTERSON & HAMPTON



                                                     By
                                                                        MASTERSON, OBA #5769
                                                          2421E. Skelly Dr,
                                                          Tulsa, OK 74105-6006
                                                          (918) 494-04t4
                                                          FAX: (9i8) 493-3455
                                                          E-Mail : mike,masterson@wilbummasterson.   com
                                                          Attomey for Plaintiff




     300-95941227t72                                      6
